      Case 7:20-cv-00165 Document 28 Filed on 04/07/21 in TXSD Page 1 of 2
                                                                                              United States District Court
                                                                                                Southern District of Texas

                                                                                                   ENTERED
                                                                                                   April 07, 2021
                              UNITED STATES DISTRICT COURT
                                                                                                Nathan Ochsner, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

                                                      §
UNITED STATES OF AMERICA,                             §
                                                      §
Plaintiff,                                            §
                                                      §
VS.                                                   §           CIVIL ACTION NO. 7:20-cv-00165
                                                      §
11.580 ACRES OF LAND, MORE OR                         §
LESS, et al.,                                         §
                                                      §
          Defendants.                                 §
                                                      §
                                                      §
                                                      §

                                                 ORDER

        In light of the proclamations and orders of various authorities recognizing the COVID-19

pandemic and limiting travel and person-to-person contact,1 the Court ORDERS that the parties’

April 13, 2021 status conference will be conducted using the Zoom for Government

videoconference application (www.zoomgov.com). Courtroom business attire will be required of

all attorneys during the conference. Laptops with a camera feature, cell phones, and electronic

tablets may be used as long as the ZoomGov application is functional on the device. The Court

will communicate details regarding the methods of participation in the videoconference to the

parties on the business day prior to the scheduled hearing. All parties intending to appear at the

videoconference should have current contact information on file with the Clerk of the Court.


1
  See Proclamation No. 9994, 85 Fed. Reg. 15,337 (Mar. 13, 2020) (Declaring a National Emergency Concerning
the Novel Coronavirus Disease (COVID-19) Outbreak); In Re: Court Operations in the McAllen Division Under the
Exigent Circumstances Created by the COVID-19 Pandemic, Spec. Order No. M-2021-3 (S.D. Tex. Apr. 1, 2021),
https://www.txs.uscourts.gov/sites/txs/files/Special%20Order%20M-2021-
03%20Court%20Operations%20in%20the%20McAllen%20Division%20During%20COVID-19.pdf.
Case 7:20-cv-00165 Document 28 Filed on 04/07/21 in TXSD Page 2 of 2




 IT IS SO ORDERED.

 DONE at McAllen, Texas, this 7th day of April 2021.


                                        ___________________________________
                                                     Micaela Alvarez
                                                United States District Judge
